Citation Nr: 0506285	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous and basal 
cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus and basal and squamous cell 
carcinomas.  In July 2004, the veteran testified at the RO 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to service connection for tinnitus 
and skin cancer are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss stems from 
his in-service exposure to acoustic trauma.




CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred 
during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he manifests a bilateral hearing 
loss disability as a result of in-service exposure to 
acoustic trauma.  His service personnel records reflect a 
military occupational specialty (MOS) of "Painter 3c."  He 
contends, however, that his duties involved the launching and 
retrieval of amphibious aircraft.  His personnel records 
indicate that he was awarded the Asiatic Pacific Ribbon and 
Philippine Liberation Ribbon for his service with the 
"Combat Aircraft Service Unit" in the Pacific Theatre of 
War.  Other records indicate that he was assigned to various 
Naval Air Bases and fleet air wing units during the war.  The 
veteran has submitted materials describing the various types 
of amphibious aircraft which he serviced.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Under VA regulations, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

The veteran's VA clinic records reveal that the veteran has 
been fitted for bilateral hearing aids as a result of 
bilateral sloping sensorineural hearing loss (SNHL).  An 
April 2001 audiology examination demonstrated speech 
recognition scores of 76% for the right ear and 88% for the 
left ear. Thus, the veteran manifests a bilateral hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385 (2004).  
His report of exposure to acoustic trauma due to his 
proximity to aircraft engines is entirely consistent with the 
information contained in his personnel records, and he denies 
any significant post-service noise exposure.  As for 
etiology, a private examiner in January 2001 provided an 
impression that the veteran's sensorineural hearing loss was 
consistent with noise exposure.  This examination report 
reflected an understanding that the veteran was stationed 
near aircraft engines during service.  The Board exercises 
reasonable doubt in favor of the veteran by determining that 
his current bilateral sensorineural hearing loss disability 
stems from his in-service exposure to acoustic trauma and, 
thus, was incurred in service.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


REMAND

The veteran also claims entitlement to service connection for 
tinnitus as a result of his exposure to acoustic trauma in 
service.  His lay report of the subjective sensation of 
ringing in the ears constitutes competent evidence of 
symptoms attributable to a diagnosis of tinnitus.  See 
38 C.F.R. § 3.159(a) (2004).  His private examiner, in a 
January 2001 examination report, indicated that the veteran 
"complained" of tinnitus but no diagnosis was rendered.  A 
VA clinic record in April 2001 noted that the veteran 
reported "intermittent" bilateral tinnitus.  The Board is 
of the opinion that medical examination and opinion is 
required in order to determine the nature and etiology of the 
veteran's ear ringing sensation.  38 U.S.C.A. § 5103A(d) 
(West 2002).  See, e.g., Charles v. Principi, 16 Vet. App. 
370 (2002) (medical opinion was necessary when diagnosis of 
tinnitus was of record and lay statements attested to 
continuity of symptomatology following an event of acoustic 
trauma).

The veteran has also provided medical opinions from a private 
dermatologist, Oliver M. Reed, M.D., opining that the 
veteran's basal cell and squamous cell carcinomas may be 
related, in part, to his sun exposure while serving in the 
Pacific Theatre of War.  Post-service, he is known to have 
lived in the State of Florida for approximately 17 years.  
The Board is of the opinion that medical opinion, based upon 
review of the claims folder and the veteran's complete 
history of sun exposure, is necessary in order to adjudicate 
the claim on appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
advise him of the following:
a)  to identify all current providers of 
treatment for his tinnitus and carcinomas of 
the skin; and 
b)  to submit all evidence in his 
possession, which he believes, is pertinent to 
his claims on appeal.

2.  The RO should associate with the claims 
folder the veteran's complete VA clinic 
records since October 2002.

3.  Following completion of the above, the RO 
should schedule the veteran for dermatology 
examination, based upon review of the claims 
folder, in order to determine the nature and 
etiology of his basal cell and squamous cell 
carcinomas.  The claims folder should be 
provided to the claims folder prior to 
examination.  The examiner should take 
appropriate history from the veteran and 
review the opinions set forth by private 
dermatologist Oliver M. Reed, M.D.  
Thereafter, the examiner should provide 
opinion as to whether it is at least as likely 
as not that the veteran's basal cell carcinoma 
and/or squamous cell carcinoma is causally 
related to his in-service or any post-service 
exposure to the sun?  If the veteran's basal 
cell and/or squamous cell carcinomas cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to speculation or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the examination report.

4.  The veteran should also be scheduled for 
an audiological examination in order to 
determine the nature and etiology of his ear 
ringing complaints.  The examiner should be 
requested to provide opinion as to whether the 
veteran manifests tinnitus.  If tinnitus is 
present, the examiner should also provide 
opinion as to whether it is at least as likely 
as not that tinnitus is the result of exposure 
to noise trauma during service or is otherwise 
unrelated to active service.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


